Entered: March 8th, 2019
                            Case 18-00173       Doc 26     Filed 03/08/19    Page 1 of 22
Signed: March 8th, 2019




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                               at Baltimore

         In re:                               *
                                              *
         Sandra J. Vito,                      *   Case No. 18-12138-MMH
                                              *
                         Debtor.              *   Chapter 7
         *      *        *       *   *    *   *   *      *      *     *    *                          *
         K&M Electrical Services, Inc.,       *
                                              *
                         Plaintiff,           *
         v.                                   *   Adversary No. 18-00173-MMH
                                              *
         Sandra J. Vito,                      *
                                              *
                         Defendant.           *
         *      *        *       *   *    *   *   *      *      *     *    *                          *
                                        MEMORANDUM OPINION

                   Business is often done based on the trust established between the contracting parties. The

         parties have worked together in the past and, satisfied with that relationship, agree to continue to

         work on projects in the future. When that trust is breached, the relationship and often at least one

         party’s economic position suffer. That is the matter before the Court, and the Court must decide

         whether the breach that occurred gives rise to more than a mere breach of contract claim. If it does,

         the claim might garner protection against discharge in the Defendant’s chapter 7 case under
                      Case 18-00173          Doc 26   Filed 03/08/19   Page 2 of 22



section 523 of the Bankruptcy Code.1 If it does not, the Defendant’s liability on the claim will be

discharged under section 727 of the Code.

           As further explained below, the Court finds that the Plaintiff’s Amended Complaint fails

to state a claim upon which relief can be granted under section 523(a)(4) of the Code. The Court

notes that the factual allegations contained in the Amended Complaint, while suggesting a breach

of personal trust and of contract, do not establish a technical or express trust that results in the kind

of fiduciary relationship required by section 523(a)(4). The Court recognizes the statutory trust

language relied on by the Plaintiff but determines that the Maryland statute at issue does not give

rise to an express or technical trust under section 523(a)(4).

           That finding does not end the Court’s consideration of the statutory trust language,

however, as the statute does lend support to the Plaintiff’s claim that the Defendant knowingly and

intentionally disregarded the Plaintiff’s rights in certain funds received by the Defendant for

purposes of section 523(a)(6). The Court is sensitive to the Defendant’s argument that casting a

knowing decision to not pay a debt as an intentional injury to the creditor under section 523(a)(6)

would severely undercut the effect of, and policy underlying, the bankruptcy discharge.

Nevertheless, the statutory trust, the Plaintiff’s rights thereunder, and the Defendant’s conduct, as

alleged in the Amended Complaint, amount to more than a mere payment default and adequately

state a plausible claim for nondischargeability under section 523(a)(6) of the Code. The Court thus

will dismiss Count I of the Amended Complaint under Federal Rule Civil Procedure 12(b)(6) and

deny the pending Motion to Dismiss as to Count II.




1
    11 U.S.C. §§ 101 et seq. (the “Code”).

                                                      2
                    Case 18-00173           Doc 26       Filed 03/08/19        Page 3 of 22



I.       Relevant Background2

         The Defendant filed her chapter 7 case on February 20, 2018. Case No. 18-12138, ECF 1.

The Defendant discloses her employment as being the “President of construction company,” and

then identifies the company as “Vito Construction, Inc.” (“Vito Construction”). Case

No. 18-12138, ECF 13, Schedule I. The Defendant lists Vito Construction as an unsecured creditor

in her case but does not list the Plaintiff as a creditor or note any pending state court litigation

between herself (in her individual capacity) and the Plaintiff.3 Case No. 18-12138, ECF 13,

Schedule E/F.

         The Plaintiff worked as a subcontractor for Vito Construction on several different

construction projects prior to the petition date. According to the pleadings filed in this adversary

proceeding, the Plaintiff and its principal developed a good working relationship with Vito

Construction and the Defendant. That relationship began to deteriorate, however, at some point in

2016 when Vito Construction’s payments to the Plaintiff slowed or ceased entirely, causing the

Plaintiff to go unpaid for work it had performed. The Plaintiff further alleges that, on each of the

projects, Vito Construction received full payment from the project owners but failed to remit

appropriate amounts to the Plaintiff for its subcontracting work. At the time of the Defendant’s

bankruptcy filing, Vito Construction allegedly owed the Plaintiff approximately $150,575.99.

ECF 1.

         The Plaintiff commenced this adversary proceeding against the Defendant on May 22,

2018. The Plaintiff’s initial Complaint sought a determination that its claims against the Defendant

for amounts due under the Plaintiff’s contracts with Vito Construction are nondischargeable in the


2
 The facts set forth in this Part I are based on the relevant documents and the Court’s docket.
3
 On her Statement of Financial Affairs, the Defendant checks “yes” in response to Question 9, “Within 1 year before
you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?” She does not,
however, provide any details—as required—regarding such litigation or proceedings. Case No. 18-12138, ECF 14.

                                                         3
                 Case 18-00173        Doc 26     Filed 03/08/19      Page 4 of 22



Defendant’s chapter 7 case under sections 523(a)(2), (a)(4), and (a)(6) of the Code. The Plaintiff

generally alleges that it did not receive full payment due under the contracts and that the Defendant,

as an officer or person in control of Vito Construction, is responsible for the Plaintiff’s resulting

monetary losses. The Defendant denies the Plaintiff’s allegations against her.

       The Defendant filed her original motion to dismiss on July 9, 2018. ECF 12. After full

briefing by the parties and a hearing before the Court, the Court granted the relief sought by that

motion to dismiss with leave for the Plaintiff to amend its complaint. ECF 19. The Plaintiff filed

its Amended Complaint on October 24, 2018. ECF 21. The Amended Complaint eliminated the

Plaintiff’s allegations under section 523(a)(2) of the Code and with respect to construction projects

other than the Vital Records Project (as that term is defined in the Amended Complaint). It

continues to assert claims against the Plaintiff under section 523(a)(4) of the Code in Count I, and

section 523(a)(6) of the Code in Count II.

       By the pending Motion to Dismiss, the Defendant asserts that the Amended Complaint fails

to state a claim upon which relief can be granted under Federal Rule of Civil Procedure 12(b)(6).

ECF 22. The Defendant accordingly asks the Court to dismiss the Amended Complaint in its

entirety. The Plaintiff disagrees and argues that it has pled more than adequate facts to meet the

plausibility standard applicable to motions under Civil Rule 12(b)(6). ECF 23. It further states that

relief based on those facts is warranted under applicable law interpreting sections 523(a)(4) and

(a)(6) of the Code. The Court addresses below each of the two counts in the Amended Complaint.

II.    Jurisdiction and Legal Standards

       The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334, 28 U.S.C.

§ 157(a), and Local Rule 402 of the United States District Court for the District of Maryland. This

proceeding is a “core proceeding” under 28 U.S.C. § 157(b)(2).


                                                  4
                    Case 18-00173           Doc 26       Filed 03/08/19         Page 5 of 22



         The Motion to Dismiss seeks dismissal of the Amended Complaint under Civil

Rule 12(b)(6). Civil Rule 12(b) generally permits the filing of a motion to assert certain defenses,

including that the complaint “fails to state a claim upon which relief may be granted.” Fed. R. Civ.

P. 12(b)(6). A motion to dismiss under Civil Rule 12(b)(6) “tests the legal sufficiency of a

complaint to determine whether the plaintiff has properly stated a claim; ‘it does not resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.’” Hall v.

Greystar Management Servs., L.P., 637 Fed. App’x 93, 99 (4th Cir. 2016) (quoting Republican

Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). The Court must “accept the well-pled

allegations of the complaint as true, and [] construe the facts and reasonable inferences derived

therefrom in the light most favorable to the plaintiff.” Ibarra v. United States, 120 F.3d 472, 474

(4th Cir. 1997). To survive a motion to dismiss under Civil Rule 12(b)(6), the complaint must

plead facts that surpass speculation and “‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).

         The relief requested by the Motion to Dismiss is of particular import to the parties because

the Amended Complaint involves the proper scope of the Defendant’s discharge in her chapter 7

case and whether any part of the Plaintiff’s claim against the Defendant will survive the

bankruptcy. The bankruptcy discharge is a hallmark of U.S. bankruptcy law. It provides a debtor

with that coveted fresh start, and it is one of the primary policy objectives underlying the Code.

See, e.g., Grogan v. Garner, 498 U.S. 279, 286 (1991). Indeed, the Code broadly defines the terms

“debt”4 and “claim”5 so that, “[g]enerally, ‘all legal obligations of the debtor, no matter how remote


4
 The term “debt” means a “liability on a claim.” 11 U.S.C. § 101(12).
5
  The term “claim” means a “(A) right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or
(B) right to an equitable remedy for breach of performance if such breach gives rise to a right to payment, whether or

                                                          5
                   Case 18-00173         Doc 26      Filed 03/08/19       Page 6 of 22



or contingent,’ are potentially dischargeable in bankruptcy.” Kubota Tractor Corp. v. Strack (In

re Strack), 524 F.3d 493, 497 (4th Cir. 2008) (citations omitted).

        The bankruptcy discharge is not, however, absolute. It is limited by, among others,

sections 727(a) and 523(a) of the Code. 11 U.S.C. §§ 727(a), 523(a). It also is reserved for the

“‘honest but unfortunate’” debtor. See, e.g., Brown v. Felsen, 442 U.S. 127, 128 (1979) (quoting

Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934)). Accordingly, in assessing a debtor’s right to

a discharge, “courts should be ‘equally concerned with ensuring that perpetrators of fraud are not

allowed to hide behind the skirts of the Bankruptcy Code.’” Twin City Fire Ins. Co. v. Estrin (In

re Estrin), No. 15–80039, 2016 WL 691506, at *7 (Bankr. D.S.C. Feb. 19, 2016) (quoting Taylor

v. Davis (In re Davis), 494 B.R. 842, 867 (Bankr. D.S.C. 2013) and Foley & Lardner v. Biondo

(In re Biondo), 180 F.3d 126, 130 (4th Cir. 1999)). That said, “[i]n all exceptions to, and denial of,

discharge cases, a creditor must prove their allegations by a preponderance of the evidence, . . .

and all exceptions to discharge are strictly construed against the creditor.” In re Ogbebor, No. 08-

24898-RAG, 2013 WL 5376531, at *7 (Bankr. D. Md. Sept. 25, 2013).

        The Court thus evaluates the Plaintiff’s claims under sections 523(a)(4) and (a)(6) of the

Code in the context of the Motion to Dismiss against these foundational principles.

III.    Analysis

        Section 523 of the Code identifies certain categories of debt that are not dischargeable in

an individual debtor’s bankruptcy case. These exceptions to discharge necessarily impede a

debtor’s fresh start; the excepted debt remains a personal liability of the debtor that must be

satisfied outside of the bankruptcy process. Consequently, courts construe exceptions to discharge




not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured.” 11 U.S.C. § 101(5).

                                                      6
                     Case 18-00173             Doc 26       Filed 03/08/19          Page 7 of 22



narrowly. See, e.g., In re Strack, 524 F.3d 493, 497 (4th Cir. 2008) (“Congress, however, has

provided, in 11 U.S.C. § 523, several limited exceptions to this presumption of dischargeability,

which we must construe narrowly ‘to protect the [Bankruptcy Act’s] purpose of providing debtors

a fresh start.’”) (citations omitted); In re Durant, 586 B.R. 577, 583 (Bankr. D. Md. 2018). A debt

must satisfy the statutory criteria set forth in section 523 of the Code or it is subject to a debtor’s

general discharge, which in a chapter 7 case is set forth in section 727 of the Code.6 11 U.S.C.

§ 727.

         The Plaintiff asserts that its claim against the Defendant for amounts due and owing under

the Vito Construction contracts is nondischargeable in the Defendant’s chapter 7 case under two

separate provisions of section 523 of the Code, namely subsections (a)(4) and (a)(6).

Section 523(a)(4) addresses claims arising from a debtor’s fraud or defalcation while acting in a

fiduciary capacity, embezzlement, or larceny. 11 U.S.C. § 523(a)(4). Section 523(a)(6) focuses on

claims resulting from willful and malicious injury. 11 U.S.C. § 523(a)(6). In this case, accepting

all the Plaintiff’s allegations as true and drawing all reasonable inferences in its favor, the

Amended Complaint establishes a potential breach of contract claim and statutory liability claim

against the Defendant but not the kind of fiduciary relationship and breach contemplated by

section 523(a)(4). Nevertheless, the Plaintiff’s allegations are adequate to state a plausible claim

for nondischargeability under section 523(a)(6). As such, and as further explained herein, the Court




6
 Section 727(b) provides,
     Except as provided in section 523 of this title, a discharge under subsection (a) of this section discharges
     the debtor from all debts that arose before the date of the order for relief under this chapter, and any liability
     on a claim that is determined under section 502 of this title as if such claim had arisen before the
     commencement of the case, whether or not a proof of claim based on any such debt or liability is filed under
     section 501 of this title, and whether or not a claim based on any such debt or liability is allowed under
     section 502 of this title.
11 U.S.C. § 727.

                                                             7
                  Case 18-00173        Doc 26     Filed 03/08/19     Page 8 of 22



finds merit in the Defendant’s arguments and the Motion to Dismiss with respect to Count I of the

Amended Complaint but not with respect to Count II.

       A. Section 523(a)(4)

       Section 523(a)(4) of the Code focuses on, among other things, a debtor’s conduct while

acting in a fiduciary capacity. The statute provides that an individual debtor’s discharge does not

include “any debt ... for fraud or defalcation while acting in a fiduciary capacity, embezzlement,

or larceny.” 11 U.S.C. § 523(a)(4). Courts evaluating fiduciary-related claims under

section 523(a)(4) of the Code require proof of a traditional fiduciary relationship and evidence of

fraud or defalcation by the debtor while acting in a fiduciary capacity. Section 523(a)(4) is satisfied

with evidence of either fraud or defalcation. For purposes of section 523(a)(4), fraud means

“positive fraud, or fraud in fact, involving moral turpitude or intentional wrong.” Neal v. Clark,

95 U.S. 704, 709 (1877); see also Kovens v. Goodwich (In re Goodwich), 517 B.R. 572, 583–84

(Bankr. D. Md. 2014). Similarly, defalcation means “‘an intentional wrong’” or “a finding that

‘the fiduciary “consciously disregards” (or is willfully blind to) “a substantial and unjustifiable

risk” that his conduct will turn out to violate a fiduciary duty.’” Goodwich, 517 B.R. at 584

(quoting Bullock v. BankChampaign, 596 U.S. 267, 274 (2013)).

       The Plaintiff asserts two different legal theories to support its requested relief under

section 523(a)(4). First, the Plaintiff posits that the Maryland Construction Trust Statute, MD.

CODE ANN, REAL PROP. § 9–201 et seq. (“Trust Statute”), imposes fiduciary duties on the

Defendant. Second, the Plaintiff argues that the Plaintiff and the Defendant entered into a voluntary

trust agreement under which the Defendant agreed to act as a fiduciary with respect to certain

funds. Either theory, if plausible under the facts set forth in the Amended Complaint, would suffice

and rebut the relief requested by the Motion to Dismiss.



                                                  8
                       Case 18-00173            Doc 26       Filed 03/08/19         Page 9 of 22



                1. Meaning of “Fiduciary” Under Section 523(a)(4)

           The Code does not define the term “fiduciary” as used in section 523(a)(4). Rather, this

Court must look to applicable federal and state law. Courts generally agree that whether a debtor

is acting as a fiduciary for purposes of section 523(a)(4) is determined by federal law. See In re

Heilman, 241 B.R. 137, 155–56 (Bankr. D. Md. 1999) (“It is well-settled that the determination of

fiduciary capacity is a question of Federal law.”). See also, e.g., In re Anderson, No. 15-18781-

WIL, 2018 WL 1475981, at *17 (Bankr. D. Md. Mar. 23, 2018). A court may, however, consider

state law in evaluating the grounds allegedly giving rise to the trust or fiduciary relationship. To

do otherwise might skew the court’s analysis of the timing of, and purpose underlying, the debtor’s

alleged fiduciary role. Nevertheless, “not all state law fiduciary relationships rise to the level

requisite to except the debt from discharge.” Ogbebor, 2013 WL 5376531, at *6.

           Federal law adopts a relatively tight definition of the term fiduciary as it is used in

section 523(a)(4). See, e.g., Heilman, 241 B.R. at 158–59 (“Even though the Bankruptcy Code

does not define ‘fiduciary capacity,’ the term is to be narrowly construed in the context of

dischargeability of debts in bankruptcy.”). This approach aligns with the overarching policy of

construing exceptions to discharge narrowly. See, e.g., Heilman, 241 B.R. at 158–59. Indeed, one

criticism of granting too much deference to state law concepts of fiduciaries is that such an

approach strays from the foundational principles underlying the bankruptcy discharge and allows

state courts and legislatures to affect the related federal policy.7 Id. at 160.


7
    In Heilman, Judge Schneider quotes, at length, a decision by Judge Yaco on this particular point,
        This approach in my judgment does not give proper attention to the narrowness of the federal definition of
        fiduciary. [Footnote omitted.] The federal law is aimed only at the express trust situation in which the
        debtor either expressly signified his intention at the outset of the transaction, or was clearly put on notice
        by some document in existence at the outset, that he was undertaking the special responsibilities of a trustee
        to account for his actions over and above the normal obligations that contracting parties have to each other
        in a commercial transaction. The concept of “incorporation by reference” of various state law duties labeled
        as fiduciary obligations does not serve to further the purpose encompassed by § 523(a)(4) of the Bankruptcy
        Code.

                                                              9
                    Case 18-00173            Doc 26        Filed 03/08/19         Page 10 of 22



          The U.S. Supreme Court directly addressed the scope of the term “fiduciary” in the context

of the bankruptcy discharge under a prior version of federal bankruptcy legislation, explaining

          The cases enumerated, ‘the defalcation of a public officer,’ ‘executor,’
          ‘administrator,’ ‘guardian,’ or ‘trustee,’ are not cases of implied but special trusts,
          and the ‘other fiduciary capacity’ mentioned, must mean the same class of trusts.
          The act speaks of technical trusts, and not those which the law implies from the
          contract.

Chapman v. Forsyth, 43 U.S. 202, 208 (1844). Given the similarity in discharge provisions in

subsequent bankruptcy legislation, courts have continued to follow this guidance in cases under

the Code. Moreover, most courts following Supreme Court precedent hold that the trust and

fiduciary obligations must exist prior to the conduct giving rise to the claim. See, e.g., Ogbebor,

2013 WL 5376531, at *10 (“The wrongful act cannot form the foundation of that relationship.”)

(citing Davis v. Aetna Acceptance Co., 293 U.S. 328, 333 (1934)).8 This latter distinction accords

with the notion that section 523(a)(4) does not apply in the context of resulting or constructive

trusts.

              2. Statutory Trusts and Section 523(a)(4)

          The Plaintiff argues that the Defendant is a statutory fiduciary who owed, and breached,

certain duties to the Plaintiff. The Plaintiff cites the Trust Statute to support this position. MD.

CODE ANN., REAL PROP. § 9-201, et seq. The Trust Statute provides, in pertinent part,



241 B.R. 137, 160 (quoting BAMCO 18 v. Reeves (In re Reeves), 124 B.R. 5, 10 (Bankr. D.N.H. 1990)). See also
Matter of Marchiando, 13 F.3d 1111, 1116 (7th Cir. 1994) (“If, contrary to our decision in Judd v. First Federal
Savings & Loan Ass’n, 710 F.2d 1237, 1241 (7th Cir.1983), which holds that the word ‘trust’ in an instrument does
not by itself ‘transform a traditional debtor-creditor relationship into a fiduciary relationship,’ a fiduciary is anyone
whom a state calls a fiduciary—the only principle on which the discharge of Marchiando’s debt could be refused—
states will have it in their power to deny a fresh start to their debtors by declaring all contractual relations fiduciary.
They are not apt to go that far.”).
8
  Specifically, in Davis, the Supreme Court stated,
      It is not enough that, by the very act of wrongdoing out of which the contested debt arose, the bankrupt has
      become chargeable as a trustee ex maleficio. He must have been a trustee before the wrong and without
      reference thereto. In the words of Blatchford, J.: ‘The language would seem to apply only to a debt created
      by a person who was already a fiduciary when the debt was created.’
293 U.S. at 333.

                                                           10
                    Case 18-00173           Doc 26        Filed 03/08/19         Page 11 of 22



         (b)(1) Any money paid under a contract by an owner to a contractor, or by the
         owner or contractor to a subcontractor for work done or materials furnished, or
         both, for or about a building by any subcontractor, shall be held in trust by the
         contractor or subcontractor, as trustee, for those subcontractors who did work or
         furnished materials, or both, for or about the building, for purposes of paying those
         subcontractors.
         (2) An officer, director, or managing agent of a contractor or subcontractor who has
         direction over or control of money held in trust by a contractor or subcontractor
         under paragraph (1) of this subsection is a trustee for the purpose of paying the
         money to the subcontractors who are entitled to it.

MD. CODE ANN., REAL PROP. § 9-201. The Trust Statute further provides that

         Any officer, director, or managing agent of any contractor or subcontractor, who
         knowingly retains or uses the money held in trust under § 9-201 of this subtitle, or
         any part thereof, for any purpose other than to pay those subcontractors for whom
         the money is held in trust, shall be personally liable to any person damaged by the
         action.

MD. CODE ANN., REAL PROP. § 9-202. The question thus becomes whether this statutory language

evidences the core elements of an express or technical trust,9 which would create the kind of

fiduciary relationship required by section 523(a)(4).10

         Several courts have considered this question, but not all courts agree on the answer. Some

of the variation in response appears attributable to differences in statutory language. See, e.g., In

re Manelos, 337 B.R. 409, 415 (Bankr. D.N.M. 2006) (comparing two different statutes under

New Mexico law in the context of section 523(a)(4)). Other variations are not so easily explained.

The Court understands why courts might differ in their analysis in that most of these proceedings

involve a breach of the movant’s trust. The movant in a nondischargeability action invoking

section 523(a)(4) often has relied on the debtor and perhaps the terms of the parties’ contract or

prior dealings; the movant may have even given the debtor the benefit of the doubt in extending


9
  For an explanation of the difference between an express trust and a technical trust, see In re Cobham, 551 B.R. 181,
193 (E.D.N.C.), aff’d, 669 F. App’x 171 (4th Cir. 2016).
10
   Although not determinative, Maryland law describes an express trust as follows: “Express trusts are created by the
direct and willful acts of the parties, by some writing, or deed, or words expressly evidencing the intention to create a
trust.” From the Heart Church Ministries, Inc. v. African Methodist Episcopal Zion Church, 803 A.2d 548, 567 (Md.
2002). See also infra Part III.A.3.

                                                          11
                    Case 18-00173           Doc 26       Filed 03/08/19         Page 12 of 22



payment terms based on past relations. Yet, once the bankruptcy case is filed, the movant is left

only with an unsecured claim that likely will go unpaid. Unfortunately, this is the situation for

most unsecured creditors in a chapter 7 bankruptcy case. Only an enumerated few unsecured debts

garner different treatment. Because of the resulting inequality in creditor treatment, as well as the

impact on the debtor’s fresh start, courts scrutinize statutory trusts under section 523(a)(4).

         Some Maryland courts and courts considering Maryland law have determined that the Trust

Statute fails to establish an express or technical trust for purposes of section 523(a)(4).11 This

position is most thoughtfully articulated by Judge Schneider in In re Holmes, 117 B.R. 848 (Bankr.

D. Md. 1990). Judge Schneider reviews Supreme Court precedent, the elements of an express or

technical trust, and the policy underlying the bankruptcy discharge. Id. at 853–855. He examines

decisions qualifying statutory trusts as express trusts under section 523(a)(4), and respectfully

disagrees with those courts. In so doing, Judge Schneider undertakes an exhaustive review of the

elements of an express or technical trust, which generally requires “a formal fiduciary relationship

whose creation is based upon the intentions of a settlor and/or a beneficiary.”12 Id. at 852. Judge


11
   Maryland state and federal courts appear divided on whether the Trust Statute creates an express or implied trust,
but many have determined that the statute fails to create an express or technical trust under applicable law. Compare
Selby v. Williams Constr. Servs., 948 A.2d 132, 136 (Md. Ct. Spec. App. 2008) (“The statute imposes a trust upon the
performance of an act (the payment of funds) irrespective of the intentions of the parties. As a result, it is a trust
implied in law.”) and In re Holmes, 117 B.R. 848, 852 (Bankr. D. Md. 1990) (“The Maryland Construction Trust
Statute imposes a trust upon the performance of an act (the payment of funds) irrespective of the intentions of the
parties and therefore it is a trust implied in law.”) with In re Marino, 115 B.R. 863, 869 (Bankr. D. Md. 1990) (“Under
the subtitle headed ‘Trust Relationships in the Construction Industry’, an express trust is also created. Md. Real Prop.
Code Ann. §§ 9-201—9-204 (1988 Repl.Vol.).”). See also In re Halversen, 330 B.R. 291, 298 (Bankr. M.D. Fla.
2005) (“The Court finds that the Maryland statute does not create an express or technical trust as required by
§ 523(a)(4) of the Bankruptcy Code, and that a violation of the statute, without more, does not constitute grounds for
determining that a particular debt is nondischargeable.”).
12
   Judge Schneider cites relevant authority to identify the three primary kinds of trusts:
          Where based upon the expressed intent of the settlor they are called express trusts; when they come
          into existence because of presumed or inferred intent they are given the name of resulting trusts;
          and when they are created by court action in order to work out justice, without regard to the intent
          of the parties, they are denominated constructive trusts. The two latter classes of trusts, according
          to the orthodox view, were grouped together under the heading of implied trusts and this
          terminology is still used. But the logic of this classification has been subject to criticism. There has
          been disagreement as to the meaning of “implied” in this connection. The Restatement of Trusts
          abandoned the phrase “implied trust” and this seems desirable.

                                                          12
                    Case 18-00173           Doc 26       Filed 03/08/19         Page 13 of 22



Schneider opines that a state legislature’s intent cannot be substituted for that of the parties under

the express trust doctrine. He explains quite pointedly why this distinction is important in the

context of nondischargeability, noting

         The rationale for limiting nondischargeability to fraud and defalcations committed
         by a trustee in fact is that such misconduct by one who voluntarily undertook
         specific fiduciary obligations is more reprehensible and more worthy of
         disapprobation than the misconduct of one whose fiduciary duties are involuntarily
         imposed by operation of law. At the same time, it is obvious that a beneficiary of a
         trust in fact who reposes trust and confidence in a trustee and who is injured by his
         defalcation is more worthy of protection than an injured business associate who
         presumably dealt with the debtor at arm’s length and on an equal basis.

Id. at 854–55.

         The Court agrees with Judge Schneider’s conclusion in Holmes.13 Although the Court is

not willing to rule out completely the potential for a statutory trust scheme to satisfy

section 523(a)(4) of the Code,14 the language and structure of the Trust Statute do not rise to the

level of an express or technical trust. The Trust Statute imposes a trust on payments received by a

contractor or subcontractor relating to a construction project, regardless of the intentions of the

parties. No trust or fiduciary relationship exists between the parties at the outset of the contract or

with respect to the parties’ general working relationship. The trust-like obligation springs into

existence only with respect to, and upon payment of, certain funds. MD. CODE ANN., REAL PROP.

§ 9-201(b). The statute likewise does not impose a duty to segregate or to separately account for



Id. at 853 (quoting 1 Bogert The Law of Trusts and Trustees, § 1 (2d ed. 1977)).
13
   The Plaintiff suggested that changes to the Trust Statute after the Holmes decision warrant a different result. The
Court does not believe that to be the case. The amendments referenced by the Plaintiff do nothing to alter the structure
of, or to address the missing elements of an express trust that exist in, the Trust Statute. In addition, courts have
continued to follow Holmes subsequent to the noted amendments. See In re Halversen, 330 B.R. 291, 300 (Bankr.
M.D. Fla. 2005) (“The Court finds that the amendments that took effect in 1995 have no material impact on the
Maryland Court’s previous analysis of the Statute under § 523(a)(4).”); In re McGee, 258 B.R. 139, 145 (Bankr. D.
Md. 2001).
14
   For example, a statute’s language together with a voluntary assumption of those statutory duties by an individual,
particularly when evidenced by a written instrument, might establish the express or technical trust required by
section 523(a)(4). See, e.g., Durant, 586 B.R. at 588 n. 9 (explaining that, based on the facts before the Court, “[t]he
Minors Act and section 9(h) of the Will create an express trust under Maryland law”).

                                                          13
                     Case 18-00173             Doc 26        Filed 03/08/19          Page 14 of 22



the funds. MD. CODE ANN., REAL PROP. § 9-201(c) (“Nothing contained in this subtitle shall be

construed as requiring money held in trust by a contractor or subcontractor under subsection (b)

of this section to be placed in a separate account.”).

         Rather, the Trust Statute unilaterally alters the terms of a basic debtor-creditor relationship

in the following way. A contractor or subcontractor comes into possession of money that might be

owed, at least in part, to another subcontractor. The Trust Statute imposes an involuntary trust on

that money, and the contractor’s or subcontractor’s failure to remit those funds then gives rise to

the director’s or officer’s potential liability under the statute. The Trust Statute may create a trust,

and identify an officer or director as a trustee, before the funds are misused, but providing a remedy

for that particular (and anticipated) harm is the sole purpose of the trust.15 See, e.g., In re Nail,

680 F.3d 1036, 1041 (8th Cir. 2012) (distinguishing a nominal trust created by statute prior to the




15
    See, e.g., Manelos, 337 B.R. at 415 (“In order for a state statute to give rise to a fiduciary duty for non-
dischargeability purposes, the statute must ‘impose a trust prior to and without reference to the wrong which created
the debt.’”) (citations omitted). The Court appreciates the argument that statutes like the Trust Statute impose the trust
prior to the wrong. See, e.g., In re Munton, 352 B.R. 707, 714–15 (B.A.P. 9th Cir. 2006) (describing different
approaches to the dischargeability of trust obligations created by state statute and holding that state statute at issue fell
within section 523(a)(4)). In many ways, however, that argument ignores the substance and function of the statute. A
contractor or subcontractor is not, typically, in a fiduciary relationship with other contract parties. Notably, the Trust
Statute does not make either the contractor or subcontractor (or its officers or directors) fiduciaries for all purposes.
Rather, the statute is targeted to the particular conduct giving rise to the alleged wrong. It is a pre-emptive strike that
eliminates the need for the creditor to make the argument after the fact in state court. See, e.g., Nail, 680 F.3d at 1041
(“And while the statutory ‘trust’ was created when the settlement proceeds were paid (assuming without deciding
those proceeds were Miscellaneous Proceeds), as in Marchiando the trust had a ‘purely nominal existence’ until Ms.
Nail failed to remit those proceeds to Arvest. In other words, Ms. Nail was not a trustee ‘before the wrong and without
reference thereto.’”) (citations omitted); Matter of Marchiando, 13 F.3d 1111, 1116 (7th Cir. 1994) (examining an
Illinois statute and opining that “[t]he intermediate case, but closer we think to the constructive or resulting trust pole,
is that of a trust that has a purely nominal existence until the wrong is committed. Technically, Marchiando became a
trustee as soon as she received her license to sell lottery tickets. Realistically, the trust did not begin until she failed to
remit ticket receipts.”). Although such a statute might further underlying state law policies, this Court is concerned
first and foremost with the policies underlying the Bankruptcy Code. See, e.g., Butner v. United States, 440 U.S. 48,
55 (1979) (“Unless some federal interest requires a different result, there is no reason why such interests should be
analyzed differently simply because an interested party is involved in a bankruptcy proceeding.”) (emphasis added).



                                                             14
                    Case 18-00173           Doc 26       Filed 03/08/19        Page 15 of 22



alleged wrong from the establishment of a true express or technical trust). In this regard, the Trust

Statute is more akin to a constructive trust or trust ex maleficio than an express or technical trust.16

         The Court recognizes that constructive trusts historically have been imposed by courts as

equitable remedies.17 As Judge Schneider notes in Heilman, however, “[s]tatutory trusts are not

express or technical trusts. Trusts created by statute are quasi-trusts, constructive trusts and/or

resulting trusts, because they are created in law, regardless of the intentions of the parties.”

241 B.R. at 162. The Court also notes that some states have expressly codified the remedy of

constructive trusts. See, e.g., United States v. Buk, 314 F. App’x 565, 569 (4th Cir. 2009)

(analyzing constructive trusts under California law, codified at California Civil Code §§ 2223–24)

(quoting United States v. Pegg, 782 F.2d 1498, 1500 (9th Cir. 1986), which analyzes California

Civil Code §§ 2223–24). As Judge Flatley explained in In re Pak, “there is no cause of action

under § 523(a)(4) based on the existence of a constructive or resulting trust because those types of

trusts serve as remedies for another’s breach of duty.” No. 16-AP-42, 2017 WL 1207533, at *4

(Bankr. N.D.W. Va. Mar. 31, 2017). See also In re Blair, 569 B.R. 224, 229 (Bankr. M.D. Pa.

2017) (“It is generally held a ‘[c]onstructive or implied trust or trust ex maleficio is not sufficient

to create [a] fiduciary relationship within [the] meaning of 11 U.S.C.A. § 523(a)(4).’”).

         Finally, the Court observes that this result is consistent with the “fresh start” policy

underlying the Code. Although state law plays an important role in bankruptcy cases, federal, and

not state, law must govern the core components of bankruptcy law. The Supreme Court has




16
   Courts define trusts ex maleficio as “trusts imposed because of wrongdoing on the part of a person to be charged as
a trustee.” In re Wightman, 36 B.R. 246, 251 (Bankr. D.N.D. 1984).
17
   For example, under Maryland law, “‘[a] constructive trust is the remedy employed by a court of equity to convert
the holder of the legal title to property into a trustee for one who in good conscience should reap the benefits of the
possession of said property.’” In re Greenbelt Rd. Second Ltd. P’ship, 39 F.3d 1176 (4th Cir. 1994) (quoting Wimmer
v. Wimmer, 414 A.2d 1254, 1258 (Md.1980)).

                                                         15
                    Case 18-00173           Doc 26        Filed 03/08/19         Page 16 of 22



consistently recognized the bankruptcy discharge as solely within the realm of federal law,18 and

both it and lower courts have preempted state law trying to govern or impede the discharge.19 See,

e.g., Perez v. Campbell, 402 U.S. 637, 648 (1971) (preempting a state motor vehicle law that

authorized suspension of debtor’s driver’s license if certain judgments are not paid as violating

bankruptcy discharge).20 The Court is not suggesting that the Trust Statute is preempted by the

discharge provisions and fresh start policies of the Code, particularly because the Court concludes

that the language of the Trust Statute does not create the kind of express or technical trust required

for section 523(a)(4). The Court notes only that basic preemption principles also support this

conclusion.




18
   See, e.g., Int’l Shoe Co. v. Pinkus, 278 U.S. 261, 265 (1929) (“Congress did not intend to give insolvent debtors
seeking discharge, or their creditors seeking to collect claims, choice between the relief provided by the Bankruptcy
Act and that specified in state insolvency laws. States may not pass or enforce laws to interfere with or complement
the Bankruptcy Act or to provide additional or auxiliary regulations.”).
19
   Federal preemption in the bankruptcy context stems from the Supremacy Clause and the Bankruptcy Clause of the
U.S. Constitution. U.S. CONST. art. I, § 8, cl. 4 (the Bankruptcy Clause); art. VI, cl. 2 (the Supremacy Clause). In
general, preemption is based on Congressional intent and can be either express or implied. “Under ‘express
preemption,’ the intent of Congress to preempt state law is explicit.” In re Schafer, 689 F.3d 601, 613–14 (6th Cir.
2012) (citations omitted). With respect to implied preemption, the Fourth Circuit has recognized both field preemption
and conflict preemption. Worm v. Am. Cyanamid Co., 970 F.2d 1301 (4th Cir. 1992). As the Fourth Circuit explained
in Worm, “even absent an express or implied congressional intent to preempt state authority in a field, state law is
nevertheless preempted by operation of law to the extent that it actually conflicts with federal law.” Id. at 1304. See
also Arizona v. United States, 567 U.S. 387, 399 (2012) (explaining, among other things, that conflict preemption
includes “those instances where the challenged state law ‘stands as an obstacle to the accomplishment and execution
of the full purposes and objectives of Congress’”) (citations omitted); Schafer, 689 F.3d at 614 (explaining that “under
‘conflict preemption,’ the laws in question conflict such that it is impossible for a party to comply with both laws
simultaneously, or where the enforcement of the state law would hinder or frustrate the full purposes and objectives
of the federal law”). In many cases involving the bankruptcy discharge, the Supreme Court has invoked the doctrine
of field preemption. A case that involves state law potentially frustrating a policy or objective of the Bankruptcy Code,
such as the fresh start policy, falls more squarely under a conflict preemption analysis.
20
   See also In re Fracasso, 222 B.R. 400, 401 (B.A.P. 1st Cir. 1998), aff’d, 187 F.3d 621 (1st Cir. 1999) (“‘[T]he
conclusion that the Massachusetts law “conflicts” with the Bankruptcy Code’s congressionally-intended operation,
and must give way to the Code’s preemptive powers, is unavoidable.’ . . . The result is prescribed by the federal fresh
start policies embodied in § 522(c).”) (citations omitted); In re Lawson, 342 B.R. 98, 100 (Bankr. E.D. Okla. 2006)
(“To the extent state law interferes with the ‘fresh start’ policy underlying the lien avoidance provisions of § 522(f),
federal law preempts it.”); In re Carlson, 202 B.R. 946, 952 (Bankr. N.D. Ill. 1996) (“Thus, an Illinois state law or
state Supreme Court rule providing that a former debtor-attorney who received a bankruptcy discharge would not be
reinstated in the Illinois Bar without payment of a dischargeable debt and would be invalid under the Supremacy
Clause and Perez authority. However, that is not the present situation.”).

                                                          16
                    Case 18-00173            Doc 26        Filed 03/08/19         Page 17 of 22



         The Court thus holds that, in the context of trusts, only express or technical trusts create

the kind of fiduciary relationship covered by section 523(a)(4) and the Trust Statute does not

satisfy that standard.

              3. Voluntary Trusts and Section 523(a)(4)

         The Plaintiff argues that, even if the Trust Statute does not create an express or technical

trust, the parties themselves intended to create a fiduciary relationship. The Plaintiff points to

statements made by the Defendant in response to the Plaintiff’s inquiries regarding the status of its

outstanding payments. For example, the Plaintiff emphasizes that, after its request for past due

payments, the Defendant promised that the Plaintiff would be her first payment after she received

the funds from the project owner. Pl. Ex. 19, ECF 21-3. The Defendant counters that she never

intended to earmark or hold the funds in trust for the Plaintiff but was indicating an intention to

pay a debt.

         In analyzing the nature of any given fiduciary relationship, courts do (as noted above)

consider state law. “‘Under Maryland law, the creation of an express trust must include the

following: (1) property, known as a res, that is owned by the settlor; (2) a settlor who is competent

to create a trust; (3) a person capable of holding the property as trustee; and (4) a beneficiary, the

person for whose benefit the res is held.’” In re Mueller, 256 B.R. 445, 460 (Bankr. D. Md. 2000)

(citations omitted). See also In re Shank, 240 B.R. 216, 221–22 (Bankr. D. Md. 1999); In re Davis,

262 B.R. 673, 683 n.3 (Bankr. E.D. Va. 2001). Courts evaluating these elements emphasize that

“‘an express trust requires an intention on the part of the settlor to create a trust.’” Mueller,

256 B.R. at 460. Nevertheless, the agreement need not be in writing or take any particular form.21


21
  Although an express or technical trust gives rise to the requisite fiduciary relationship, other trust-like relationships
might suffice in certain instances. See, e.g., Durant, 586 B.R. at 588 n. 9; In re Burton, 416 B.R. 539, 543 (Bankr.
N.D.W. Va. 2009) (“Even in the absence of an express or technical trust, however, ‘the existence of a state statute or
common law doctrine imposing trust-like obligations on a party may, at least in some circumstances, be sufficient to

                                                           17
                    Case 18-00173           Doc 26        Filed 03/08/19         Page 18 of 22



         The Plaintiff’s assertion of a voluntary, express trust contemplates an agreement among

the parties to create a trust relationship after the fact, namely after the execution of the parties’

contract, performance of the Plaintiff’s obligations, and a payment default. Regardless of whether

the Defendant promised payment, the Plaintiff was already owed those amounts under the parties’

contract. As explained above, the Supreme Court and lower courts have determined that the

fiduciary relationship for purposes of section 523(a)(4) must exist prior to, and without reference

of, the alleged wrong. See, e.g., Davis, 293 U.S. at 333 (fiduciary relationship must exist prior to

“act of wrongdoing” and debt must be created “by a person who was already a fiduciary”);

Ogbebor, 2013 WL 5376531, at *10.

         The Court observes that the Fourth Circuit has distinguished the Supreme Court’s holding

in Davis in situations where the parties’ agreement clearly delineates a fiduciary or trust

relationship. See In re Strack, 524 F.3d 493, 499–500 (4th Cir. 2008). That approach appears,

however, to relate more to the specific language of the parties’ agreement and not whether the

fiduciary relationship predated the subject debt (in Strack, the agreements were in fact executed

prior to the alleged payment defaults). Id. at 495–497, 499–500. Given that the existence of a

voluntary agreement might nullify a trust ex maleficio argument and is a prerequisite to any further

analysis under section 523(a)(4), the Court turns to the alleged voluntary trust and fiduciary

relationship between the parties.




create a technical trust relationship for purposes of section 523(a)(4).’”) (citations omitted). Under Maryland law,
“‘[o]ne is said to act in a “fiduciary capacity” or to receive money or contract a debt in a “fiduciary capacity,” when
the business [that] he transacts, or the money or property [that] he handles, is not his own or for his own benefit, but
for the benefit of another person, as to whom he stands in a relation[ship] implying and necessitating great confidence
and trust on the one part and a high degree of good faith on the other part.’” Wagner v. State, 128 A.3d 1, 23 (Md.
2015) (citations omitted). Nevertheless, as discussed in Part III.A.1 above, not every fiduciary relationship under state
law gives rise to a nondischargeability claim under section 523(a)(4). Ogbebor, 2013 WL 5376531, at *6. The analysis
under section 523(a)(4) is often more demanding.

                                                          18
                  Case 18-00173         Doc 26    Filed 03/08/19      Page 19 of 22



        The Plaintiff’s factual allegations concerning the creation of a voluntary trust agreement or

other express fiduciary relationship are minimal. They consist primarily of statements by the

Defendant that she was aware of the amounts owing to the Plaintiff and would try to make

payments on that debt once funds were available. The allegations in the Amended Complaint and

the text exchanges attached at Exhibit 19 represent statements by a debtor who was out of funds

but being pressured by a creditor for payment. They do not suggest any agreement to segregate or

earmark funds or otherwise hold funds in trust for the benefit of the creditor. Indeed, the Court

cannot find any words, conduct, or circumstances that indicate an intent by the Defendant to create

an express trust or fiduciary relationship. Accepting all the Plaintiff’s factual allegations as true

and drawing all reasonable inferences in its favor, the Amended Complaint does not state a

plausible claim under section 523(a)(4) of the Code. See, e.g., In re Stephenson, No. 12-00357-8-

JRL, 2013 WL 593900, at *5 (Bankr. E.D.N.C. Feb. 15, 2013) (in context of allegations that

plaintiff entrusted property to the defendants, the court held that because “[t]his entrustment, alone,

is insufficient . . . to establish that the defendants were acting in a fiduciary capacity, the complaint

fails to state plausible theory for relief.”).

        B. Section 523(a)(6)

        Section 523(a)(6) of the Code excludes from an individual debtor’s discharge “any debt ...

for willful and malicious injury by the debtor to another entity or to the property of another

entity.” 11 U.S.C. § 523(a)(6). Courts interpret the terms “willful” and “malicious” as modifying

the term “injury” in section 523(a)(6), thus, requiring an intentional injury and not simply an

intentional act. See, e.g., Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998); Duncan v. Duncan (In re

Duncan), 448 F.3d 725, 729–30 (4th Cir. 2006); Ocean Equity Group, Inc. v. Wooten (In re

Wooten), 423 B.R. 108, 128–29 (Bankr. E.D. Va. 2010). Courts do not, however, equate



                                                   19
                 Case 18-00173        Doc 26      Filed 03/08/19     Page 20 of 22



“malicious” with malice or ill will. See, e.g., Craig v. Corbin, No. GJH-15-2656, 2016 WL

4082620, at *9 (D. Md. July 7, 2016). Rather, courts generally have determined that a “deliberate

or intentional” injury that is “wrongful and without cause or excuse” satisfies the willful and

malicious standard set forth in section 523(a)(6). See, e.g., First Nat’l Bank of Maryland v. Stanley

(In re Stanley), 66 F.3d 664, 667 (4th Cir. 1995); Wooten, 423 B.R. at 128–129; BB&T Co. of

Virginia v. Powers (In re Powers), 227 B.R. 73, 76 (Bankr. E.D. Va. 1998).

       The Plaintiff asserts that the Defendant knowingly used funds for purposes other than

paying the Plaintiff’s claim. It points to the Defendant’s promise to make payments, her statutory

liability, and her use of the funds for other purposes. The Plaintiff then concludes that this course

of conduct shows that the Defendant intended to cause economic injury to the Plaintiff.

       Courts entertaining claims of economic injury under section 523(a)(6) typically require

something more than the nonpayment of a debt. See, e.g., Stanley, 66 F.3d at 668 (“Although a

person need not know that someone else has superior ownership rights in the property to be

technically liable for the tort of conversion, see id. & n. 7, St. Paul’ s test for malice requires such

knowledge on the debtor’s part before discharge will be denied—in other words, the debtor must

have engaged in a ‘wrongful’ conversion.”); Wooten, 423 B.R. at 130 (noting that “‘simple breach

of contract ..., even if intentional, would not give rise to a § 523(a)(6) violation.’”) (citations

omitted). This threshold inquiry is necessary because otherwise every commercial obligation

outstanding at the time a debtor filed for bankruptcy would be potentially nondischargeable under

section 523(a)(6). Such a sweeping approach contradicts the policy of construing exceptions to

discharge narrowly. It would, in turn, leave relatively few claims subject to the discharge.

       The Defendant argues that the Plaintiff’s allegations under section 523(a)(6) constitute

nothing more than a breach of contract claim for nonpayment. If that was the case, the Court would



                                                  20
                 Case 18-00173       Doc 26      Filed 03/08/19     Page 21 of 22



agree with the Defendant and dismiss Count II based on the statutory language and the above-

noted policy considerations. The Plaintiff’s Amended Complaint, however, sets forth facts

suggesting something more. The Amended Complaint grounds Count II in the Plaintiff’s interest

in certain funds under the Trust Statute and the Defendant’s knowing and deliberate act to cause

injury to the Plaintiff by withholding those funds. Several courts have held that such facts, if

established at trial, are adequate to support a claim of nondischargeability under section 523(a)(6).

See, e.g., In re Crites, No. 15-AP-30, 2016 WL 6208314, at *9 (Bankr. N.D.W. Va. Oct. 21, 2016)

(“This sort of intentional conduct includes those actions where the debtor knows the consequences

flowing from the alleged act are certain, or are substantially certain to occur.”); In re Estrin, No.

AP 15-80039-DD, 2016 WL 691506, at *15 (Bankr. D.S.C. Feb. 19, 2016); In re Giordano,

472 B.R. 313, 334 (Bankr. E.D. Va. 2012); In re Helms, No. 03-51201, 2004 WL 1960150, at *4

(Bankr. M.D.N.C. Sept. 2, 2004).

       The Court recognizes its previous conclusion that the Trust Statute does not create the kind

of fiduciary obligations necessary to except a debt from discharge under section 523(a)(4). That

conclusion does not, however, preclude a determination that the Plaintiff had cognizable rights in

the money paid by the project owner to Vito Construction under the Trust Statute and that the

Defendant knowingly disregarded those rights. As the Fourth Circuit has explained, “a debtor’s

injurious act done ‘deliberately and intentionally in knowing disregard of the rights of another,’

i.e., a creditor, is sufficiently willful and malicious, and prevents discharge of the debt.” Stanley,

66 F.3d at 667 (citations omitted). See also Crites, 2016 WL 6208314, at *9. Moreover, at least

one other judge in this district has recognized the potential for a creditor to have rights under the

Trust Statute that are protected by section 523(a)(6). See In re Abell, No. 17-00314, 2018 WL

3624462, at *8 (Bankr. D. Md. July 26, 2018).



                                                 21
                    Case 18-00173           Doc 26       Filed 03/08/19         Page 22 of 22



         Based on the Court’s review of the Amended Complaint and the Exhibits attached thereto,

the Court finds that the Plaintiff has alleged facts that demonstrate a plausible claim to except at

least part of the subject debt from discharge under section 523(a)(6) of the Code. The Court

emphasizes that it is not by this finding making any determinations regarding the adequacy of the

alleged facts to meet the Plaintiff’s ultimate burden under section 523(a)(6). Whether the

Defendant intended to cause injury to the Plaintiff, as required by section 523(a)(6), is a subjective

analysis that will turn on the evidence presented at trial.22 The Court thus will deny the Motion to

Dismiss as to Count II of the Amended Complaint.

IV.      Conclusion

         For the reasons set forth above, the Court concludes that the Plaintiff’s Amended

Complaint fails to state a claim upon which relief can be granted under section 523(a)(4) of the

Code. The Court finds, however, that the Amended Complaint alleges facts to support a plausible

claim for nondischargeability under section 523(a)(6) of the Code. As such, the Defendant is only

entitled to the relief requested by the Motion to Dismiss as to Count I of the Amended Complaint.

The Court will enter a separate order consistent with and incorporating this Memorandum Opinion,

which grants in part and denies in part the Motion to Dismiss.

Copies to:
Debtor/Defendant
Debtor’s Counsel
Plaintiff’s Counsel
Chapter 7 Trustee

                                  END OF MEMORANDUM OPINION

22
  The Fourth Circuit has explained the analysis required by section 523(a)(6) as follows:
     Because the St. Paul test requires a deliberate act in “knowing” disregard of a creditor’s rights, it is the
     debtor’s subjective state of mind that is relevant; it does not matter that a “reasonable debtor” should have
     known that his act would adversely affect another’s rights. However, a particular debtor’s knowledge may
     be proved by circumstantial evidence: “Implied malice ... may be shown by the acts and conduct of the
     debtor in the context of [the] surrounding circumstances.”
Stanley, 66 F.3d at 668 (citations omitted).

                                                          22
